DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  As to claims 21 and 22, “The transceiver of claim 18” should be replaced by The apparatus of claim 18.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  claim 25 is incomplete.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  as to claim 31, “The method of claim 28” should be replaced by The apparatus of claim 28.  Appropriate correction is required
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 16, and 17 of U.S. Patent No. 10,554,469. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 14, 16, and 17 of U.S. Patent No. 10,554,469 disclose all the subject matters claimed in claims 23-27 of the instant application (see the table below).

Instant Application
U.S. Patent No. 10,554,469
23. A method for facilitating an offset estimation via multiple channels of a communication network, the method comprising: receiving a data stream organized in data symbols via one or more uplink communications from one or more user devices; identifying a first cyclic prefix (CP) situated at beginning of a data symbol and a second CP situated at end of the data symbol; generating a fast Fourier transform (FFT) output by shifting frequency components of the CP for facilitating frequency alignment; and
generating a coarse frequency offset by averaging frequency elements in response to the FFT output.

24. The method of claim 23, further includes: generating a CP portion in accordance with the first and the second CPs for facilitating time adjustments for received symbols; and separating frequency components of the CP associated with a user for facilitating user separation in the uplink communications.

25. The method of claim 23, further includes: identifying at least two pilot symbols from sub-frames of data symbols from a data stream from at least one user equipment; and determining a time interval between the at least two pilot symbols separated from one or more sub-frames of data symbols; and

26. The method of claim 23, further includes generating a fine frequency offset by dividing a phase different value by a time interval of a pilot symbol.

27. The method of claim 23, further comprising identifying at least two demodulation reference signal (DMRS) symbols from a sub-frame of signals for a user.
11. A method of estimating offset for signals received via a communication network, comprising: identifying, by a time adjuster, a first cyclic prefix (CP) situated at beginning of a data symbol and a second CP situated at end of the data symbol and generating a CP portion in accordance with the first and the second CPs for facilitating time adjustments for received symbols; separating, by a user separator, frequency components of a CP associated with a user for facilitating user separation in one or more uplink communications; shifting, by a time shifter, the frequency components of the CP to generate a fast Fourier transform (FFT) output for facilitating frequency alignment; and averaging by a time averager, frequency elements in response to the FFT output to generate a coarse frequency offset.
12. The method of claim 11, further comprising receiving signals organized in data symbols via the one or more uplink communications from one or more users.
13. The method of claim 12, wherein receiving signals further includes obtaining signal via a long-term evolution (LTE) uplink transmission.
14. The method of claim 12, further comprising identifying, by a user separator, at least two demodulation reference signal (DMRS) symbols from a sub-frame of signals for a user.
15. The method of claim 14, further comprising calculating, by a phase difference calculator, a phase different value between the at least two DMRS symbols.
16. The method of claim 15, further comprising determining a time interval between the at least two DMRS symbols in accordance with the sub-frame of signals.
17. The method of claim 16, further comprising dividing, by a time interval divider, the phase different value by the time interval to generate a DMRS offset estimate.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1 and 28, limitation “activating an offset estimator of the transceiver to obtain a frequency offset range for each user device based on a joint frequency offset estimation facilitated by a fine frequency offset estimation and a coarse frequency offset estimation based on one or more data symbols” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant in the invention’s disclosure does not disclose activating an offset estimator. Furthermore, Applicant in the invention’s disclosure does not disclose obtaining a frequency offset range for each user device based on a joint frequency offset estimation. Applicant in paragraph [0006] of the invention’s disclosure states “The exemplary embodiments of the frequency offset estimation support frequency offset estimation with 15 times wider range than the conventional schemes.” Applicant in paragraph [0032] discloses that “In an exemplary embodiment, the OE 118 estimates the frequency offset with a wide range (e.g., -1.7kHz to 1.7kHz), which enables accurate data reception on the uplink communications even when the users 104 and 106 are traveling at a high rate of speed.” Furthermore, Applicant in paragraph [0033] discloses “In various exemplary embodiments, the frequency offset estimator 118 operates to estimate the frequency offset of each of the user with a wide range (e.g., -1.7kHz to 1.7kHz), which enables accurate data reception of the uplink transmission even when a user is traveling at a high rate of speed.” Applicant in the paragraphs cited above discloses a frequency offset estimator that operates to estimate the frequency offset of each of the users, where that frequency offset value is located somewhere within a wide range. The Applicant does not disclose obtaining the frequency offset range. Claims 2-14 depend on claim 1, therefore they have been rejected as well. Claims 29-32 depend on claim 28, therefore they have been rejected as well.
Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 15, limitation “an offset estimator of a transceiver coupled to the plurality of portable devices and capable of estimating an offset range based on a joint frequency offset estimation” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant in the invention’s disclosure does not disclose obtaining a frequency offset range based on a joint frequency offset estimation. Applicant in paragraph [0006] of the invention’s disclosure states “The exemplary embodiments of the frequency offset estimation support frequency offset estimation with 15 times wider range than the conventional schemes.” Applicant in paragraph [0032] discloses that “In an exemplary embodiment, the OE 118 estimates the frequency offset with a wide range (e.g., -1.7kHz to 1.7kHz), which enables accurate data reception on the uplink communications even when the users 104 and 106 are traveling at a high rate of speed.” Furthermore, Applicant in paragraph [0033] discloses “In various exemplary embodiments, the frequency offset estimator 118 operates to estimate the frequency offset of each of the user with a wide range (e.g., -1.7kHz to 1.7kHz), which enables accurate data reception of the uplink transmission even when a user is traveling at a high rate of speed.” Applicant in the paragraphs cited above discloses a frequency offset estimator that operates to estimate the frequency offset of each of the users, where that frequency offset is located within a wide range. The Applicant does not disclose obtaining a frequency offset range itself. Claims 16-22 depend on claim 15, therefore they have been rejected as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "by shifting frequency components of the CP" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim because it is not clear which one of the first CP or the second CP the Applicant is referring to in this limitation. Claims 24-27 depend on claim 23, therefore they have been rejected for the same reason.
Claim limitation “means for activating an offset estimator of the transceiver to obtain a frequency offset range for each user device”, as cited in claims 28-32, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The invention’s disclosure and the drawings fail to disclose a corresponding structure that is in charge of activating the offset estimator. Therefore, claims 28-32 indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632